447 F.2d 979
UNITED STATES of America, Plaintiff-Appellee,v.Alvin G. CONNER and John P. Dyer, Jr., Defendants-Appellants.
No. 71-1222.
United States Court of Appeals, Fifth Circuit.
Sept. 16, 1971, Rehearing Denied Oct. 29, 1971.

Duard R. McDonald, John H. Moore, McDonald, Dupree, Channell & Rodriguez, Marietta, Ga., for defendants-appellants.
John W. Stokes, Jr., U.S. Atty., Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Jr., District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966